DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 19 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Applicant’s arguments present 07/06/2022 have been considered and are not persuasive; there is nothing shown “hollowed out” in figure 4.
 Hollowed out means a portion of a three dimensional element is missing (but a part remains). Using “hollowed out” means that a portion of the color filter layer would still be visible in the “iris recognition region”, which, of course, it is not, in the drawings.
 It is not possible to show a three dimensional structure in a two dimensional drawing and everything claimed must be shown in a drawing. Hollowed out is not the proper language to use for clear understanding of the claim. 
Applicant’s arguments presented 07/06/2022 repeatedly state that the color filter in the “iris recognition region” is “completely removed” or “not provided” (page 11, last paragraph), examiner agrees. This is different from “hollowed out”. Hollowed out requires a portion to be visible in the “iris recognition region”. Your claim also recites “a part of the color filter layer…..is hollowed out”, (suggesting that a part is not hollowed out and it is not clear if that part is in the “iris recognition region” or not). “Hollowed out” also suggests a method step and this is an apparatus claim.
Therefore,  if applicant means that there is no color filter in the “iris recognition region” then say so and the 112 rejection will be removed and the drawings will not have to be amended.
 Meanwhile, the rejections stand and in light of applicant’s arguments it will be interpreted that applicant meant, in claims 1 and 19,  to recite “the color filter layer is not provided in the iris recognition region.”. Support for this limitation is provided in applicant’s figure 4.
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the hollowed out portion” of claims 1 and 19, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
As recited above, the objection to the drawings will be removed if applicant amends claims 1 and 9 to recite “the color filter layer is not provided in the iris recognition region.”, as outlined above.
------------------------------------------------------------------------------------------------------------
Claim Objections
In light of the amendment of claim 9, the previous objection is hereby withdrawn.
-----------------------------------------------------------------------------------------------------------
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8, 10, 12-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US PG Pub. No. 2020/0133414, previously cited) in view of Xu (US PG Pub. No. 2019/0065845).
Regarding Claim 1, Lee discloses, at least in figures 5 and 23, a display panel (¶ [0059], OLED), comprising a display region (3 shown where the 170 layers are between the banks), wherein the display region comprises an iris recognition region (SL2, see fig. 23 and ¶ [0149]; also paragraph [0046] discloses that the sensor may be an iris sensor) the display panel further comprises a light conversion layer (in the Black Matrix layer BM, see ¶ [0083} disposed in the iris recognition region (of SL2, see fig. 23), the light conversion layer (in BM) is configured to convert visible light incident on the light conversion layer into infrared light (¶ [0093]), and the infrared light is emitted from a display side of the display panel(¶ [0093])  the display panel is an electroluminescent display panel(figure 5 is the structure of an organic EL display), the electroluminescent display panel comprises a light emitting functional layer(172, ¶ [0071]), and the light conversion layer(in BM) is close(r) to the display side(top, transistors are at the bottom so emission would be out the top) of the display panel relative to the light emitting functional layer (172), the display panel comprises a color filter layer (see ¶ [0074]), 
Lee fails to disclose: and a part of the color filter layer located in the iris recognition region is hollowed out (there is no color filter layer in the iris recognition region (see 112 interpretation above).
Xu teaches an OLED (¶ [0093] light source and a color filter layer is provided for each pixel (¶ [0051]) and the color filter is removed in the IR imaging area (¶ [0053]) to improve absorption of infrared light energies. ( ¶ [0051]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to remove the color filter in the iris recognition area of Lee, as taught by Xu, to improve absorption of infrared energies.
Regarding Claim 8, Lee discloses in figure 30: wherein the color filter layer (Rct,Gcf,Bcf, ¶ [0117])  and the light conversion layer (in BM) are arranged in a same layer.  
Regarding Claim 10, Lee discloses in figure 30: wherein the display region comprises a red sub-pixel (SP1(R)), a green sub-pixel (SP2(G)) and a blue sub-pixel (SP3(B)); the red sub-pixel comprises a red light emitting functional layer, the green sub-pixel comprises a green light emitting functional layer, and the blue sub-pixel comprises a blue light emitting functional layer (¶ [0074]); the light conversion layer (in BM) comprises a first light conversion pattern, a second light conversion pattern and a third light conversion pattern; the first light conversion pattern is directly opposite to the red light emitting functional layer and is configured to convert red light emitted by the red light emitting functional layer into infrared light; the second light conversion pattern is -5-Preliminary AmendmentAttorney Docket No. CW21-0033-BOE/U directly opposite to the green light emitting functional layer and is configured to convert green light emitted by the green light emitting functional layer into infrared light; the third light conversion pattern is directly opposite to the blue light emitting functional layer and is configured to convert blue light emitted by the blue light emitting functional layer into infrared light (this is  shown in fig. 30 where the red light on left is changed to IR, the same happens to the green and blue pixels in order to detect the fingerprint shown).  
Regarding Claim 12, Lee discloses in figure 30: a light receiving sensor (SL1) and a processor (¶ [0106]); the iris recognition region (in BM) of the display panel is configured to emit infrared light (abstract); the light receiving sensor (SL1) is configured to obtain an iris image of an eyeball in a case where the infrared light is emitted from the iris recognition region (¶ [0046]) of the display panel; and the processor is connected with the light receiving sensor (¶ [0106]) and is configured to obtain iris feature information according to the iris image of the eyeball obtained by the light receiving sensor (¶ [0046] discloses it can be a fingerprint in paragraph [0045] or an iris).  
Regarding Claim 13, Lee discloses: wherein the display device further comprises a controller, and the controller is configured to control the iris recognition region of the display panel (it controls the sensor, ¶ [0111]) and a region other than the iris recognition region (the sub-pixels are controlled by the display driver) in the display region to emit light (¶ [0111]), respectively.  
Regarding Claim 14, Lee disclose in paragraph [0111])wherein the display device further comprises a controller, and the controller is configured to control the iris recognition region of the display panel to emit light and control a region other than the iris recognition region in the display region not to emit light (the display driver can be activated separately from the driver on or off while the sensor control may be the opposite.).  
Regarding Claim 15, Lee discloses wherein the display device further comprises a controller, and -6-Preliminary AmendmentAttorney Docket No. CW21-0033-BOE/U the controller is configured to control the iris recognition region of the display panel and a region other than the iris recognition region in the display region to emit light simultaneously (Paragraph [0112] and [0113] disclose the control system includes a sensor control and a driver control which are operated independently and can be in any on or off condition separately at any time)..  
Regarding Claim 16, Lee discloses in figure 30: wherein the first light conversion pattern (in BM), the second light conversion pattern and the third light conversion pattern are connected together (via color filters Rcf, Gcf and Bcf).  
Regarding Claim 18, Lee discloses in figure 30: wherein the display panel is an electroluminescent display panel (elements 170 are OLED elements), the electroluminescent display panel comprises a light emitting functional layer (172), and the light conversion layer (in BM) is close to the display side (top) of the display panel relative to the light emitting functional layer (172).  
Regarding Claim 20, Lee discloses:, at least in figure 30: wherein the display region comprises a red sub-pixel (SP1,R), a green sub-pixel (SP2,G) and a blue sub-pixel (SP3,B); the red sub-pixel comprises a red light emitting functional layer (172), the green sub-pixel comprises a green light emitting functional layer (172), and the blue sub-pixel comprises a blue light emitting functional layer (172); the light conversion layer (in BM) comprises a first light conversion pattern (red to infrared), a second light conversion pattern (green to infrared) and a third light conversion pattern (blue to infrared)(see arrows in fig. 30); the first light conversion pattern is directly opposite to the red light emitting functional layer and is configured to convert red light emitted by the red light emitting functional layer into infrared light; the second light conversion pattern is directly opposite to the green light emitting functional layer and is configured to convert green light emitted by the green light emitting functional layer into infrared light; the third light conversion pattern is directly opposite to the blue light emitting functional layer and is configured to convert blue light emitted by the blue light emitting functional layer into infrared light (all shown in figure 30) (Also, see paragraphs 93-95).
-----------------------------------------------------------------------------------------------------

Claims 2-3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (414) and Xu(845) and further in view of Cok (US PG Pub. No. 2006/0098004, previously cited) .
Regarding Claims 2-3, Lee discloses: wherein a material of the light conversion layer (in BM) comprises a down-conversion luminescent material (from visible light to infrared is down-conversion (converted to a lower energy longer wavelength) but fails to disclose: doped with a rare earth element.  
Cok teaches ] that doping with erbium (claim 3) can produce infrared emissions (¶ [0065]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to dope the conversion material of Lee with erbium, as taught by Cok, to produce the desired infrared radiation and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin,125USPQ 416.
	Regarding Claim 17, Lee discloses: wherein a material of the light conversion layer (in BM) comprises a down-conversion luminescent material (converts visible into infrared which is down conversion) but fails to disclose:  doped with a rare earth element.  
Cok teaches ] that doping with erbium (a rare earth) can produce infrared emissions (¶ [0065]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to dope the conversion material of Lee with a rare earth element, as taught by Cok, to produce the desired infrared radiation and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin,125USPQ 416.
---------------------------------------------------------------------------------------------------------
Claim 4 is  rejected under 35 U.S.C. 103 as being unpatentable over Lee (414), Xu (845) and Cok (004) and further in view of Liu (Chinese Pub. No. CN 110144650, English machine translation previously provided).
Regarding Claim 4, Lee fails to disclose: wherein one or more of the rare earth elements Er, Yb, Pr, Tb and Tm are doped in the down-conversion luminescent material in the form of oxide. 
Cok (004) teaches that doping with Erbium produces emissions in the IR range. 
Liu teaches (pg. 5, last paragraph} doping with erbium oxide increase the infrared emitting effect.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to dope the conversion material of Lee with erbium oxide, as taught by Liu, to produce the desired infrared radiation and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin,125USPQ 416.
---------------------------------------------------------------------------------------------------------------
Claims 9, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (414) and Xu (845) and further in view of Kim et al (US PG Pub. No. 2006/0055848, previously cited) .
Regarding Claim 9, Lee discloses in figure 30: wherein the color filter layer (Rct,Gcf,Bcf) and the light conversion layer (BM) have an overlapping region along a thickness direction (sides overlap) of the display panel,; the color filter layer comprises a red photoresist pattern (Rcf), a green photoresist pattern (Gcf) and a blue photoresist (Bcf) pattern; the light conversion layer includes a first light conversion pattern, a second light conversion pattern and a third light conversion pattern; the first light conversion pattern is directly opposite to the red photoresist pattern and is configured to convert red light emitted from the red photoresist pattern into infrared light; the second light conversion pattern is directly opposite to the green photoresist pattern and is configured to convert green light emitted from the green photoresist pattern into infrared light; and the third light conversion pattern is directly opposite to the blue photoresist pattern and is configured to convert blue light emitted from the blue photoresist pattern into infrared light.  
Lee fails to disclose:  and the light conversion layer is closer to the display side of the display panel relative to the color filter layer
In Lee, the light conversion layer and the color filter are in the same layer.
However,  it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to place the light conversion layer closer to the display side than the color filter since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179 and  since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 
Lee also fails to disclose that the color filters are made of photo-resist.
Kim teaches in paragraph [0056] using photoresist for color filters.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to use photoresist for the color filters of Lee, as taught by Kim,  since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin,125USPQ 416.
Regarding Claim 11, Lee discloses in figure 30): wherein the first light conversion pattern (in BM), the second light conversion pattern (in BM) and the third light conversion pattern (in BM) are connected together (via the color filters).  
Regarding Claim 19, Lee discloses in figure 30: wherein the display panel comprises a color filter layer (Rcf,Gcf,Bcf); 
, the color filter layer(Rcf,Gcf,Bcf) and the light conversion layer (in BM) have an overlapping region along a thickness direction of the display panel (they are on the same (they are side by side), and the light conversion layer (in BM) is close to the display side (top, switching array is at the bottom) of the display panel relative to the color filter layer(Rcf,Gcf,Bcf); the color filter layer(Rcf,Gcf,Bcf) comprises a red photoresist pattern (Rcf), a green photoresist pattern (Gcf) and a blue photoresist pattern (Bcf); the light conversion  layer (in the black matrices) includes a first light conversion pattern, a second light conversion pattern and a third light conversion pattern (as shown in figure 30, the red subpixels is converted to IR and the green and blue would also be converted to IR, the portion that strikes the BM converter); the first light conversion pattern is directly opposite to the red photoresist pattern (left) and is configured to convert red light emitted from the red photoresist pattern into infrared light (see fig. 30); the second light conversion pattern is directly opposite to the green photoresist pattern (middle) and is configured to convert green light emitted from the green photoresist pattern into infrared light (all of BMs convert into infrared, see abstract); and the third light conversion pattern is directly opposite to the blue -7-Preliminary AmendmentAttorney Docket No. CW21-0033-BOE/U photoresist pattern (right) and is configured to convert blue light emitted from the blue photoresist pattern into infrared light. 
Lee fails to disclose that the color filters are made of photo-resist.
Kim teaches in paragraph [0056] using photoresist for color filters.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to use photoresist for the color filters of Lee, as taught by Kim,  since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin,125USPQ 416.
---------------------------------------------------------------------------------------------------------------------
Response to Arguments
	Applicant’s arguments presented 07/06/2022 are not persuasive as outlined above. Therefore, this action is made final.
	If applicant choses to submit an amendment after final, please do so under the AFCP 2.0 program which allows examiner time to search the amendment. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879